—Appeals from two orders of the Court of Claims (Lyons, J.), entered August 26, 1992 and November 6, 1992, which denied claimant’s motions to, inter alia, proceed as a poor person.
Claimant contends that he set forth sufficient facts to warrant his being adjudicated a poor person for the purpose of prosecuting his action against the State. On the present record before us, however, we cannot say that the Court of Claims abused its discretion in denying claimant’s motions for such relief. Claimant’s remaining arguments have been considered and rejected as unpersuasive.
Cardona, P. J., Mercure, White, Casey and Weiss, JJ., concur. Ordered that the orders are affirmed, without costs.